

116 HR 5630 IH: Documents for Continued Safety Act of 2020
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5630IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Crist (for himself and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide that the Social Security Administration pay fees associated with obtaining birth
			 certificate or State identification card for purposes of obtaining a
			 replacement social security card for certain victims of domestic violence,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Documents for Continued Safety Act of 2020. 2.Responsibility of Social Security Administration to pay fees associated with obtaining birth certificate or State identification card for purposes of obtaining a replacement social security card for certain victims of domestic violence (a)In generalSection 205(c)(2)(G) of the Social Security Act (42 U.S.C. 405(c)(2)(G)) is amended—
 (1)by inserting (i) before The Commissioner; and (2)by adding after and below the end the following new clause:
					
						(ii)
 (I)In the case of a person described in subclause (II) who has submitted to the Commissioner an application to replace a social security card issued to the person, the Commissioner shall pay any fees charged by any governmental authority for furnishing the person with any of the following documents required to be submitted as part of the application:
 (aa)A birth certificate of the person. (bb)An identification card issued to the person by a State, that shows that the person is a resident of the State.
 (II)A person described in this subclause is a person who— (aa)is verified by the staff of a shelter (as defined in section 302(9) of the Family Violence Prevention and Services Act) to be a resident of the shelter and is a victim of domestic violence (as defined in section 302(3) of such Act) or is a dependent of such a resident; or
 (bb)is verified by the staff of an organization providing supportive services (as defined in section 302(12) of such Act) to be a recipient of such services or is a dependent of such a person.
 (III)A provision by a person described in subclause (I) of authorization to release information about the person, and the provision of information pursuant to the authorization, shall not be construed to be a waiver of any privilege of the person, under Federal or State law, relating to the confidentiality of communications between a domestic violence victim and an advocate of such a victim..
 (b)Effective dateThe amendments made by subsection (a) shall apply to applications submitted after the 90-day period that begins with the date of the enactment of this Act.
			